NUMBER 13-13-00682-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                               IN RE LEO G. CLICK JR.


                       On Petition for Writ of Mandamus
                   and Motion for Temporary Relief and Stay.


                                         ORDER

                 Before Justices Rodriguez, Garza, and Perkes
                               Per Curiam Order

       On December 10, 2013, relator, Leo G. Click Jr., filed a petition for writ of mandamus

and a motion for temporary relief and stay. Through the petition and motion, relator seeks

relief from a discovery order requiring him to provide the opposing parties with a hair sample

pursuant to Texas Rule of Civil Procedure 204. See TEX. R. CIV. P. 204 (establishing the

requirements for obtaining discovery in the form of physical or mental examinations). The

Court, having examined and fully considered the motion for temporary relief and stay, is of

the opinion that the motion should be granted.       Accordingly, we grant the motion for

temporary relief and stay the trial court’s order of November 25, 2013, and any subsequent
written order that would require the production of a hair sample. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until the

case is finally decided.”).

       This Court requests that the real parties in interest, Carlos H. Lowenberg Jr.,

individually and as independent executor to the estate of Nicole K. Lowenberg and as next

friend of Nicholas A. Lowenberg and Carlos H. Lowenberg, III, minors, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.4, 52.87.

       IT IS SO ORDERED.


                                                    PER CURIAM



Delivered and filed the
11th day of December, 2013.




                                               2